Citation Nr: 0003980	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-20 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the left knee currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for arthritis of the 
right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945 and from April 1948 to April 1952.

This appeal arises from a decision by the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current right wrist pathology is shown to be related 
to service. 

3.  The service-connected osteoarthritis of the left knee is 
manifested by X-ray evidence of mild to moderate 
osteoarthritis with range of motion of 0 to 130 degrees with 
pain, and no more than mild instability or subluxation of the 
knee joint.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
arthritis of the right wrist.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1995). 

2.  The criteria for a disability rating greater than 10 
percent for osteoarthritis of the left knee by analogy to 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 5257 (1999).

3.  The criteria for a separate 10 percent evaluation for 
osteoarthritis of the left knee with painful motion have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5003-5260, 5261, 
5256 (1999); VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records, for both periods of 
service, including the October 1945 and the April 1952 
separation examination reports, are negative for evidence of 
complaints or treatment of a right wrist condition. 

An August 1996 VA knee X-ray report states that there was 
moderate narrowing of the patellofemoral joint and 
osteophytic spurring at the tibial spines and lateral femoral 
condyle.  The medial tibiofemoral joint space was mildly 
narrowed and at least two small intra-articular loose bodies 
were visualized.  The impressions were degenerative changes 
including the presence of at least two small intra-articular 
loose bodies and narrowing of the medial knee joint 
compartment and the patellofemoral joint space.

A December 1996 VA treatment note states that the veteran 
complained of left knee pain.  In June 1997 the veteran 
complained that his left knee was getting weaker.  

During a January 1997 VA orthopedic examination the veteran 
complained of occasional giving way of his left knee and 
constant pain without flair-ups.  During the examination he 
ambulated normally without assistance and without evidence of 
a limp or of giving way.  On examination the range of motion 
of the left knee was from 0 to 130 degrees, and the left knee 
joint was stable with all ligaments firm.  The veteran had 
pain on motion but could move against strong resistance 
without evidence of fatigability or incoordination and his 
pain did not restrict his range of motion.  The diagnosis was 
osteoarthritis of the left knee. 
Based on the medical evidence of pain and the X-ray findings 
a March 1997 rating decision granted service connection and a 
10 percent evaluation for osteoarthritis of the left knee 
under Diagnostic Codes 5010-5257, effective November 4, 1996, 
the date of receipt of the veteran's claim.

A January 1998 letter from the veteran's wife states that his 
wrist was in a cast for two weeks in 1944 and that he had 
finger pain while serving in Korea.  She added that the 
veteran was hospitalized for arthritis in 1981 and that a 
doctor told her that an X-ray showed that the muscles in the 
veteran's right hand were collapsed.

A February 1998 VA hand X-ray revealed an essentially normal 
right wrist and hand for the veteran's age.  Minor arthritic 
changes were noted, but no suspicious bony lesions or acute 
bony injuries were observed.  

A February 1998 VA orthopedic examination that same month 
found flexion to 50 degrees, extension to 70 degrees, radial 
deviation to 20 degrees and ulnar deviation to 22 degrees 
with subjective complaints of pain.  No edema, effusion, 
instability, weakness, tenderness, redness, heat or abnormal 
movements were observed.  The diagnosis was subjective 
complaint of right wrist and hand pain since 1944.  

The VA X-rayed the veteran's knee in May 1998 and found some 
mild to moderate degenerative changes in the medial and 
patellofemoral compartments but no loose bodies or evidence 
of fractures were seen.  The radiologist's impressions 
included degenerative change of the left knee joint that had 
progressed slightly since the August 1996 X-ray.  

A May 1998 VA orthopedic examination report regarding the 
veteran's left knee states that he walked with a minimal 
limp.  He did not use any aids for walking.  He complained of 
pain on walking but did not complain of subluxation or 
dislocation.  His knee was stable on examination without 
redness, swelling, heat or tenderness.  The range of motion 
was from 0 to 138 degrees without evidence of pain.  The 
diagnosis was history of osteoarthritis of the left knee.  

May 1998 VA X-rays of the veteran's right hand and wrist 
revealed a possible old fracture without acute bone injury in 
the wrist or hand.  No evidence of longstanding inflammatory 
arthritis was seen and only minimal degenerative-type 
arthritic change was seen at a few joint spaces.  The 
impression was essentially negative right wrist and hand for 
the veteran's age with minor arthritic changes but no 
suspicious bony lesions or acute bone injuries.  

A May 1998 VA orthopedic examination of the veteran's right 
arm found that the veteran's hand grips were equal, that he 
had no impairment of function of his right forearm, no 
evidence of muscle injury or destruction, or evidence of 
tumors, wounds scars tendon, bone, joint or nerve damage.  
The diagnosis was no muscle disease found.  

The veteran stated that it was a well-known fact that casting 
an arm or hand can cause shoulder and other problems.  He 
added that the problems can exist for a long time with 
minimal pain but that the pain can be crippling when coupled 
with arthritis.  He added that hand and wrist problems were 
treated differently in 1944 and 1945 than today and that 
carpal tunnel disease has been around for a long time. He 
felt that the casting of his hand and wrist caused pain and 
contributed to the onset of his arthritis.  He noted that a 
1981 X-ray revealed that the muscles in his hand had 
collapsed and that he was now without gripping power in his 
right hand.  

The veteran's December 1998 appeal attributes his wrist 
problems to his duties as a painter during World War II and 
during 1948 to 1951.  He also stated that the VA had issued 
him a cane for walking and a bar to ease entry into his tub.  
He complained of pain and giving way of his left knee and 
requested an evaluation of at least 20 percent.  

Analysis

Service Connection

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  However, Savage does not require that a 
claimant be diagnosed with the same condition currently and 
while in service.  Hodges v. West, No. 98-1275 (U.S. Vet. 
App. Jan. 12, 2000).  The evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

The veteran's service medical records are negative for any 
medical evidence of a right wrist injury or other wrist 
condition.  None of the veteran's post-service treatment 
records or examination reports contain a medical opinion 
relating any current wrist disability to his active service.  

The Board has considered the letter from the veteran's wife 
regarding his treatment for a wrist condition in 1944.  Her 
statement regarding what a physician said regarding the 
muscles in the veteran's right hand are not sufficient to 
make the claim well grounded.  A layman's account, filtered 
as it was through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet.App. 69, (1995).

Similarly, the veteran's November 1998 letter and his appeal 
do not constitute medical evidence because the veteran has no 
medical expertise.  His opinions regarding the onset of his 
wrist condition and carpal tunnel syndrome are not medical 
evidence.  Espiritu.

The Board has considered the veteran's statements, as well as 
the medical evidence.  However, since there is no medical 
evidence or medical opinions linking any current right wrist 
disability to service, the veteran's service connection claim 
is not well grounded and must be denied.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103(a) 
in the December 1998 statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was that there was no evidence of the disorders during 
service.  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the service connection claim well 
grounded.

Increased Rating

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of rating disabilities that is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991), 38 C.F.R. Part 4 (1999).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999). 

The veteran's osteoarthritis of the left knee is currently 
rated as 10 percent disabling under Diagnostic Code (Code) 
5257.  Code 5257 provides that severe recurrent subluxation 
or lateral instability of the knee warrants a 30 percent 
evaluation, moderate 20 percent, and slight 10 percent.  
Under the rating schedule, arthritis, due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis, which in turn is rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, Part 
4, Code 5010-5003 (1999). 38 C.F.R. § 4.71a (1999).

VA General Counsel opinion VAOPGCPREC 9-98 (August 14, 1998) 
provides that where a knee is evaluated under Diagnostic Code 
5257, a separate rating for arthritis could be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Code 5260 
provides for a noncompensable evaluation if leg flexion is 
limited to 60 degrees.  Compensable evaluations are for 
assignment if the veteran has less than 60 degrees flexion.  
Code 5261 provides for a noncompensable evaluation if 
extension is limited to 5 degrees and a compensable 
evaluation if there is further limitation of extension.  
38 C.F.R. §§ 5260, 5261 (1999).

In the present case the VA examinations revealed ranges of 
motion of 0 to 130 degrees and 0 to 138 degrees.  Normal 
range of motion is from 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II (1999).  The 
examinations further indicate that the veteran does not have 
incoordination, fatigability, weakened movement, or 
additional loss of range of motion due to pain.  There is no 
competent medical evidence that he had any additional loss of 
range of motion due to any factors in 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1996).  
However, with consideration that the veteran has pain when he 
walks and no pain on passive range of motion, the Board 
concludes that the evidence is in equipoise with respect to 
whether he has pain on motion.  In resolving all doubt in the 
veteran's favor a separate 10 percent evaluation may be 
assigned for arthritis with pain on motion.  38 U.S.C.A. 
§ 5107; VAOPGCPREC 9-98; Lichtenfels. 

There is no medical evidence of any instability or 
subluxation of the veteran's left knee.  The veteran has 
reported that he experiences give way of the left knee.  A 10 
percent evaluation has been assigned under Code 5257.  Since 
the competent medical evidence indicates that the veteran 
does not have instability of the left knee and there is no 
showing of subluxation, a preponderance of the evidence is 
against an evaluation greater than 10 percent under Code 
5257. 

The Board has considered ankylosis under Code 5256.  However, 
there is no medical evidence of ankylosis.  Similarly, there 
is no medical evidence of nonunion or malunion of the tibia 
and fibula under Code 5262.  Therefore, Code 5010-5257 most 
accurately reflects the veteran's disability.  See Butts v. 
Brown, 5 Vet.App. 532 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence). 



ORDER

Evidence of a well grounded claim for service connection for 
arthritis of the right wrist not having been submitted, the 
appeal with respect to this issue is denied. 

An evaluation greater than 10 percent for osteoarthritis of 
the left knee by analogy to instability is denied. 

An separate evaluation of 10 percent for osteoarthritis of 
the left knee based on arthritis with painful motion is 
granted, subject to the laws and regulations governing the 
payment of benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 

